Citation Nr: 1710268	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  08-38 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board regrets having to remand the Veteran's bilateral hearing loss disability; however, the Board finds that additional development is necessary before the claim on appeal is considered.

In the February 2016 remand, the Board requested that a medical opinion be obtained from a physician with appropriate expertise, other than the August 2012 VA examiner, to determine the etiology of the Veteran's bilateral hearing loss disability, and that any clinical testing deemed necessary should be scheduled. Specifically, the Board indicated that the examiner should opine whether the Veteran's current bilateral hearing loss disability is related to his active duty and in providing an answer to this question, the examiner should consider the Veteran's assertions that he has experienced hearing loss since service, and assume as true that the Veteran experienced in-service acoustic trauma from bombs, aircraft engines, artillery, rifle fire, and helicopters during service as a communication specialist in Vietnam.  The Board further requested that if it is more likely that the Veteran's current hearing loss disability is not related to his period of service, the physician should discuss why this is the case, to include the clinical significance of any "normal" in-service audiometric test results, if observed.  According to the May 2014 VA examination report, the examiner did not give an adequate opinion as to the clinical significance of any "normal" in-service audiometric test results.  The examiner only stated that "a 'normal' exam is clinically significant in that it is the only objective measurement of hearing." The examiner further stated that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness because the Veteran's hearing was normal at entrance and exit from the service, without any further explanation.  The examiner opined that although the Veteran was exposed to a high acoustic environment, the exit audio should have shown a decrease in hearing acuity if damage occurred.  The Board finds that the mere conclusory statements without further explanation do not adequately comply with the Board's February 2016 directives.  The Board finds that an additional remand is required to comply with the Board's February 2016 remand requests.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination with a physician with appropriate expertise, other than the August 2012 VA examiner.  The examiner must review the electronic claims file and should note that review in the report.  The examiner should provide an addendum opinion and attempt to reconcile the current opinion with the other opinions of record, such as the February 2016 VA opinion.  Following examination, interview of the Veteran, and review of the record, the examiner should provide the following opinions:

(a).  The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is related to his period of active duty service, from May 1965 to May 1968.  

(b).  If it is more likely that the Veteran's current hearing loss disability is not related to his period of service, the physician should discuss why this is the case, to include the clinical significance of any "normal" in-service audiometric test results, if observed.

3.  In answering these questions, the audiologist should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss and tinnitus, and continuity of hearing loss since service.  [Note: The Veteran's in-service acoustic trauma has been conceded and service connection for tinnitus has been granted].  The examiner should also consider the objective medical findings in the service treatment records.  The examiner is advised that the absence of in-service evidence of hearing loss including on separation examination is not fatal to a claim for that disability; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






